The opinion of the court was delivered by
Pierpoint, Ch. J.
It is claimed in this case that the plaintiff, as the holder of the instrument declared on, cannot maintain this *412action in his own name, for the reason that it is not a negotiable instrument. That it is payable in specific property and not in money. That it is not payable at any specified time, but upon a contingency that may never happen, and is not payable at all events.
We think that this instrument, when rightly construed, is not subject to any of these objections.
The intent of the parties to the instrument is very badly expressed, but the intent is manifest upon its face. It is in substance a promise to pay the sum named in one year from its date, but if there is not enough realized by good management in one year in the manufacture of the plaster bed on Stearns’ land, then the maker is to have more time in which to pay it.
There is nothing in the instrument to indicate that the payment is not to be made in money. The only uncertainty there is about it is the length of time that the maker shall have to pay in after the expiration of the year, in case ho does not realize enough from the plaster bed to enable him to pay within the year. And this uncertainty the law makes certain, by giving him a reasonable time thereafter to make the payment.. And what is a reasonable time is to be determined by the triers from the proof, like any other fact; and the uncertainty as to what constitutes a reasonable time is no more an objection to the negotiability of the instrument than it would be in the case of an ordinary note of hand in which no time of payment was named.
' Judgment of the county court is affirmed.